Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 1-20 have been examined and are addressed below.

  Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10909501. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter. OR
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10255993. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, the indicated claims claim at least the following common subject matter: a robot face that has a monitor, a camera, a speaker and a microphone, a removable handle, a boom, actuators, a remote controller, and a laser pointer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites “maps the data according to the backend system” in line 6-7 of the claim. It is unclear what “according to the backend system” means. For examination purposes this limitation is interpreted to mean to adjust the formatting of the mapped information to the format of the receiving system. Additionally, there is insufficient antecedent basis for the limitation “the backend system” recited in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-20 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite receives data and mapping of data regarding procedures in order to process pet insurance claims, in the context of this claim encompasses an automation of organizing medical information regarding pet insurance claims, wherein the data comprises one or more pieces of information…., wherein the subsequent to an issuance of an insurance offer to an owner….
The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “backend component”, “computer”, “plug-and-play”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 27, that “The backend component 106 may be implemented as one or more computing resources or hardware devices”. 
-paragraph 25 recites “ach computing device 102, 104 may be a processor based device with storage, memory, a display and wireless or wired connectivity circuits that allow the computing device”.
The claims recite the additional element of a backend component implemented on a computer, plug and play integration system connected to a first practice management system, the plug and play data integration system being integration with a second or more different practice management systems for receiving data that is different from the data from the first practice management system, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10, 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephens (2007/0203758) in view of Schwartz (2006/0074724) in view of Gentile et al. (US 7711660).
With respect to claim 1 Stephens teaches a pet medical insurance system, comprising:
a backend component implemented on a computer, the backend component comprising a services component (Stephens Fig. 1 component 20), the backend component comprising a services component that is configured to be and communicate with an insurance component used by a veterinary practice over a communication path, wherein the services component receives, from the insurance component over the communication path (Stephens Fig. 1 paragraph 14 “Link 24 represents generally a cable, wireless, or remote connection via a telecommunication link, an infrared link, a radio frequency link, or any other connector or system of connectors that provides electronic communication between client computers 20-24 and server computers 12-18” reads on the communication path, while paragraph 17 "client computer 20 may be accessed by a consumer--that is--a pet insurance policy holder or a person seeking to obtain a pet insurance policy. Client 22 may be accessed by an insurance underwriter or claims adjuster. Client computer 24 may accessed by a pet health provider or be given to a pet health provider to be accessed by the health provider's customers” where the pet is broadly interpreted as patient, where the insurance adjuster is interpreted as pet insurance component and the pet health provider is interpreted as the veterinary practice), 
a plug-and-play data integration system connected to a first practice management system and the backend component (Stephens Fig. 2; Paragraph 20-21 “Enrollment engine 32 represents generally any combination of hardware and/or programming capable of providing client devices 20-24 with an enrollment user interface 
wherein the plug-and-play data integration system receives data from the first practice management system thereby limiting the data traffic between the backend component and the practice management system, ( Stephens Paragraph 21, FIG. 3 illustrates an exemplary screen view of an enrollment user interface 36 provided by enrollment engine 32 and displayed by one of client computing devices 20-24. Enrollment user interface 36 includes controls 38-44. Controls 38 enable a user to provide personal information identifying the pet owner's name and address. Controls 40 enable the user to provide information concerning their pet's name, sex, breed, age, and other characteristics. Control 42, shown as a scroll box, enables a user to select one or more conditions that identify a past or current injury, diagnosis and/or treatment for a pet to be insured. Controls 44 enable a user to cause a client computing device 20-24 to submit data representing information entered using controls 38-42 back to enrollment engine 32 wherein it is understood to disclose receiving data from the practice management system), 

wherein the data comprises, one or more pieces of information about one or more treatments and procedures for a patient by the practice, and (Stephens paragraph 26 Those controls enabling a user to specify a diagnosis for which coverage is claimed. The diagnosis may be for a pet's treatment that is to be performed or that has already been performed),
wherein, subsequent to an issuance of an insurance offer to an owner of the patient, the backend component is configured to send the data to a claim processing component for processing (Stephens paragraph 29 claim data entered through the claim submission user interface includes data identifying a policy, a diagnosis, and a claim date. The record associated with the identified policy contains data identifying an effective date of the policy and one or more conditions submitted to policy server 12 via an enrollment user interface wherein identifying the policy is understood to mean subsequent to the issue of insurance offers to the owner of the patient; this data is sent to the claims processing by the backend component)
Stephens does not explicitly teach a veterinary practice.

One of ordinary skill in the art would have found it obvious to combine the teachings of Stephens and Schwartz with the motivation of providing a rider to a first insurance policy. The rider provides insurance coverage for a contingent event in exchange for a premium some aspect of the rider will reduce the anticipated lapse rate of the first insurance policy (Schwartz paragraph 10).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stephens and Schwarz. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Stephens in view of Schwartz does not teach map the data according to the backend system.
Gentile teaches the user maps the received data into a common format, for example, by indicating which field of the received data corresponds with each field in the common data format. Using the mapping created by the user, the processor automatically formats and stores the received data in the common format (Gentile column 3 lines 10-15).

Claim 11 is rejected as above.

Regarding claim 2, Stephens-Schwartz-Gentile teaches the system of claim 1, and Stephens further discloses: wherein the backend component comprises the claim processing component and the claim processing component is configured to process a claim for one or more treatments and procedures for the patient. ([0027] FIG. 4 illustrates an exemplary screen view of a claim submission interface 52 provided by claim submission engine 46 [0020]-[0021] The term health condition means information related to a prior diagnosis, injury, and/or treatment; [0026] Claim server 14 is shown to include claim submission engine 46, claim adjusting engine 48, and diagnosis table 50 [0038] CLAIM ADJUSTING METHODOLOGY: FIG. 6 is an exemplary flow diagram that helps illustrate steps taken during a claim adjusting procedure…. Data, entered through the claim submission interface representing a policy and a diagnosis are received (step 194). The data representing the diagnosis is electronically processed with the policy record for the policy identified through the claim submission interface (step 196) so that the diagnosis can be flagged as limited, covered, or for manual review (step 198)).

Claim 12 is rejected as above.

Regarding claim 3, Stephens-Schwartz-Gentile teaches the system of claim 2, but does not appear to explicitly teach the following, however, Schwartz teaches: wherein the claim processing component is further configured to pay an amount to the veterinary practice after processing a claim ([0119] The health care providers would submit claims to the claims adjudication system and the system would provide appropriate payment to the providers, receipts to the providers and receipts to the insured).
Claim 13 is rejected as above.

Regarding claim 4, Stephens- Schwartz-Gentile teaches the system of claim 2, and Stephens further discloses: wherein the claim processing component is configured to process the claim for one or more treatments and procedures for the patient at the time of completion of the one or more treatments and procedures for the patient. ([0020]-[0021] The term health condition means information related to a prior diagnosis, injury, and/or treatment; [0026] Those controls enabling a user to specify a diagnosis for which coverage is claimed. The diagnosis may be for a pet's treatment that is to be performed or that has already been performed).
Claim 14 is rejected as above.

Regarding claim 5, Stephens- Schwartz-Gentile teaches the system of claim 1, and Stephens further discloses: wherein the claim processing component is remote from the backend component. ([0046] Also, the present invention can be embodied in any computer-readable media for use by or in connection with an instruction execution system such as a computer/processor based system {understood to include a server remote from the backend component}).
Claim 15 is rejected as above.

Regarding claim 6, Stephens- Schwartz-Gentile teaches the system of claim 1, and Stephens further discloses: wherein the backend component further comprises an enrollment processing component configured to receive a request for insurance coverage for a patient and issue the insurance offer to an owner of the patient. (Fig 1-2 and para [0020], Policy server 12 is shown to include enrollment engine 32 ([0020] with an enrollment user interface enabling a user to specify one or more health conditions for a pet in when enrolling for a pet insurance policy for that pet. As used, the term "user" means any individual. A user, for example, may be an insurance consumer, a pet health care provider, or even an insurance provider employer such as an underwriter or claims adjuster. The term health condition means information related to a prior diagnosis, injury, and/or treatment. Enrollment engine 32 is also responsible for receiving data entered through the an enrollment interface and for returning user interfaces containing data indicative of approved enrollment {wherein the enrollment step reads on the enrollment processing and the indicative of approved enrollment is interpreted as the offer of the insurance}). 
Claim 16 is rejected as above.

Regarding claim 7, Stephens- Schwartz -Gentile teaches the system of claim 1, but does not appear to explicitly teach the following, however, Schwartz teaches: wherein the claim processing component is configured inform the veterinary practice of the amount paid based on the processing of the claim. ([0119] The health care providers would submit claims to the claims adjudication system and the system would provide appropriate payment to the providers, receipts to the providers and receipts to 
Claim 17 is rejected as above.

Regarding claim 8, Stephens- Schwartz-Gentile teaches the system of claim 1, and Stephens further discloses: wherein the backend component further comprises a user interface component that is configured to generate a user interface containing information about the animal for the veterinary practice. (Fig 3; [0016] user interfaces through which a user can be informed and/or through which a user can supply information to one or more of server computers 12-18. Information provided to a user can include advertisements for pet health insurance, enrollment applications, claim submission forms, responses to enrollment applications and claim submissions as well as any other information related to pet health insurance). 
Claim 18 is rejected as above.

Regarding claim 9, Stephens- Schwartz-Gentile teaches the system of claim 1, and Stephens further discloses: wherein the backend component further comprises one or more databases that store one or more pieces of the information about one or more of treatments and procedures for the animal by the veterinarian or an employee of the veterinary practice. ([0026] The diagnosis may be for a pet's treatment that is to be performed or that has already been performed [0014] recites the databases in the network than can be accessed by all clients which would read on the one or more databases).
Claim 19 is rejected as above.

Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens-Schwartz-Gentile in further view of Myers (US 2004/0254816).  
Regarding claim 10, Stephens-Schwartz-Gentile teaches the system of claim 1, but does not appear to explicitly teach the following, however, Myers teaches: wherein the backend component is configured to generate an insurance claim form. ([0025] generating form; [0087] and [0094]). 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings to include generating the insurance form of Myers, as the combination would result in accurate report generation (See Myers [0025]). 
Regarding claim 20, the claim recites substantially similar limitations as those already discussed in the rejection of claim 10, and, as such, is rejected for similar reasons as given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626